DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.  Accordingly, Claims 1-21 are pending in this application.  Claim 20 has been cancelled.  Claim 21 is new.  Claims 1-6, 8-12, 14-16, 18, and 19 have been amended.  Claims 1, 18, and 19 are Independent Claims.
Allowable Subject Matter
 Claims 1-19 and 21 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claims 1, 18, and 19.  Specifically, the prior art does not disclose:
performing second assessment processing to determine whether to enable or disable the unsolicited data transfer mode for the second link for the first time period for synchronously replicating data between the one or more first logical devices of the first system and the one or more second logical devices of the second system, wherein said second assessment processing further includes:
determining, in accordance with a third response time obtained while the unsolicited data transfer mode is enabled for synchronous replication using the second link and a fourth response time obtained while the unsolicited data transfer mode is disabled for synchronous replication using the second link, whether to enable or disable unsolicited data transfer mode for the first link for synchronously replicating data over the second link for the first time period.
Ghanem (PG Pub. No. 2008/0005289 A1) is directed toward a first mode and a second mode, wherein the first mode is an unsolicited data transfer mode and a second mode is a solicited data transfer mode (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode).  However, Ghanem is silent as to determining which mode to select, and thus cannot select a mode in a manner claimed above.
Suishu (PG Pub. No. 2006/0248306 A1) contemplates selection of a transfer mode (see Suishu, paragraph [0025], where the connection controller can select an asynchronous transfer mode when the response time from a selected prescribed storage apparatus is greater than a predetermined standard time, and it can select a synchronous transfer mode when the response time from a selected prescribed storage apparatus is less than a predetermined standard time).  However, Suishu contemplates selecting between synchronous and asynchronous transfer modes, not solicited or unsolicited data transfer modes.  In addition, the Applicant’s claim of fully synchronous operation renders Suishu unsuitable to suggest a combination with Ghanem.
Dependent Claims 2-17 and 21, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Ghanem (PG Pub. No. 2008/0005289 A1), which discloses performance profiling for improved data throughput.
Hrischuk (PG Pub. No. 2015/0199148 A1), which discloses monitoring and analyzing quality of service in a storage system.
Suishu (PG Pub. No. 2006/0248306 A1), which discloses a storage apparatus and storage system for heterogeneous storage environments.
Turicchi (PG Pub. No. 2002/0082807 A1), which concerns a method for service level estimation in a computer system.
Dreier (US Patent No. 10,310,760 B1), which concerns layering communication fabric protocols.
Yoshida (PG Pub. No. 2008/0093450 A1), which concerns selecting the fastest data transfer mode for a memory card.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        
/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161